DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 15-20 is/are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered. 

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 6/30/2021 have been considered by the examiner.

Allowable Subject Matter
Claim(s) 1-14 and 21 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Martin et al. (U.S. Pub. No. 2005/0154477) discloses model predictive control in series with forward chaining for controlling a non-linear process where dynamic control objective is created using best performance values, 

and while Budiman et al. (U.S. Pub. No. 2011/0172976) discloses planning and optimization using a model that can consider unknown parameters where stage cost can be used to express optimal criteria, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, dynamic performance control including:

Independent Claim 1, 
determining one or more dynamic tuning weights; 
adjusting the one or more best performance values; 
creating dynamic control objective using the adjusted one or more best performance values; 
computing dynamic plan of actions for manipulated variables; 
and executing the dynamic plan of actions for manipulated variables with respect to an environment wherein the dynamic plan of actions exhibits asymmetric behavior such that whenever a setpoint becomes infeasible, the controller slows down when moving away from the setpoint and when the setpoint becomes feasible the controller follows the tuned speed when moving towards the setpoint.

Independent Claim 8, 
determining one or more dynamic tuning weights; 

creating dynamic control objective using the adjusted one or more best performance values; 
adjusting a control model; and 
executing the adjusted control model with respect to an environment wherein the dynamic plan of actions exhibits asymmetric behavior such that whenever a setpoint becomes infeasible, the controller slows down when moving away from the setpoint and when the setpoint becomes feasible the controller follows the tuned speed when moving towards the setpoint.

Independent Claim 21, 
specifying relative prioritization between control objectives; 
determining a steady state target value; 
determining one or more best performance values wherein the best performance value is the value that corresponds to the best performance within specified limits and is equal to the setpoint for controlled variables or the highest profit value between limits for controlled variables affected by economic functions; 
determining a stage cost; detecting a disturbance; 
determining one or more dynamic tuning weights; 
adjusting the one or more best performance values; 
creating dynamic control objective using the adjusted one or more best performance values; 
computing dynamic plan of actions for manipulated variables; and 


It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119